SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 CHECK POINT SOFTWARE TECHNOLOGIES LTD. (Name of Issuer) Ordinary Shares, NIS .01 nominal value (Title of Class of Securities) M22 (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) xRule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. M22 1 NAME OF REPORTING PERSON Marius Nacht 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC Use Only 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 21,214,986 ordinary shares 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 21,214,986 ordinary shares 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,214,986 ordinary shares 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.3% 12 TYPE OF REPORTING PERSON IN 2 Item 1(a). Name of Issuer: Check Point Software Technologies Ltd. (the “Issuer”) Item 1(b). Address of Issuer’s Principal Executive Offices: 5 Ha’solelim Street Tel Aviv, Israel Item 2(a). Name of Person Filing: Marius Nacht (the “Reporting Person”) Item 2(b). Address of Principal Business Office or, if None, Residence: c/o Check Point Software Technologies Ltd. 5 Ha’solelim Street Tel Aviv, Israel Item 2(c). Address of Principal Business Office or, if None, Residence: Israel Item 2(d). Title of Class of Securities: Ordinary shares, NIS .01 nominal value Item 2(e). CUSIP Number: M22 Item 3. Not applicable. Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the Issuer identified in Item 1. (a) Amount Beneficially Owned: 21,214,986 ordinary shares The number of ordinary shares set forth above includes ordinary shares which are the subject of trading programs that the Reporting Person has established in accordance with Rule 10b5-1 under the Securities Exchange Act of 1934 in order to authorize the brokers managing the programs to write covered call options on behalf of the Reporting Person. (b) Percent of Class: 10.3%* 3 (c) Number of shares as to which the Reporting Person has: (i) Sole power to vote or to direct the vote: 21,214,986 ordinary shares (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of 21,214,986 ordinary shares (iv) Shared power to dispose or to direct the disposition of 0 The Reporting Person has been advised by the Issuer that, as of December 31, 2011, the Issuer had 205,892,869 ordinary shares outstanding. Item 5. Ownership of Five Percent or Less of a Class Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certifications Not applicable. 4 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:February 14, 2012 /s/ Marius Nacht Marius Nacht 5
